Mulkey, J.: Ordinarily, the purpose of a rehearing of a cause which has been decided by this court, is to bring in review the decision already made, in the light of the facts as they appeared of record at the time of the original hearing,, and the law as applicable to those facts. If it happen that the record is so far incomplete as not to present the real merits of the case as developed on the trial in the court below, steps should be taken in apt time to supply the deficiency. It is too late at this stage of the case,—after the decision of the court has been rendered, and pending an application for a rehearing,—to ask that the alleged omitted matter be now supplied, and thus perhaps present an entirely different case for our consideration from that submitted for determination on the original hearing. ■ Such a practice would be exceedingly objectionable, as enabling parties to bring their cases to this court by piecemeal, and should not obtain in any case except there be shown very special circumstances, which we do not discover here, requiring a deviation from the usual course. The motions will have to be denied. Motions denied.